Citation Nr: 0207286	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  96-33 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound to the back and left posterior arm, Muscle 
Groups IV and XX, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision by the Wilmington, 
Delaware, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

It is noted that Muscle Groups IV and XX were combined for a 
10 percent evaluation.  The veteran's injuries involve two 
different anatomical regions and therefore will be rated 
separately.  38 C.F.R. §  4.55(f); Esteban v. Brown, 6 Vet. 
App. 259 (1994).


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a shell 
fragment wound to the left posterior arm, Muscle Group IV, is 
manifested by no more than moderate injury to the affected 
muscle group and it is not productive of any appreciable 
limitation of motion of the shoulder.

2.  The veteran's service-connected residuals of a shell 
fragment wound to the back, Muscle Group XX, is manifested by 
no more than moderate injury to the affected muscle group and 
it is not productive of any appreciable limitation of motion 
of the cervical and thoracic spine.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a separate evaluation of 
10 percent, but no higher, for residuals of a shell fragment 
wound to the left posterior arm, Muscle Group IV, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.40, 4.45, 4.56, 4.59, 4.73, Diagnostic Code 5304 
(effective prior to and on July 3, 1997).

2.  The criteria for a separate evaluation of 10 percent, but 
no higher, for residuals of a shell fragment wound to the 
back, Muscle Group XX, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 4.56, 
4.59, 4.73, Diagnostic Code 5320 (effective prior to and on 
July 3, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records dated May 1970 indicate that the 
veteran sustained wounds to the back and shoulder area which 
were cleaned.  Two wounds became infected but healed and the 
veteran was returned to duty.

At his June 1995 VA examination, the veteran reported 
sustaining multiple shrapnel injuries to his upper torso.  He 
indicated that he also had numbness in all digits of the left 
hand intermittently and saw a chiropractor for treatments.  

The examination showed that motion of the cervical spine was 
restricted minimally to include 45 degrees of forward 
flexion, 30 degrees of hyperextension, 40 degrees of right 
lateral bending, 35 degrees of left lateral bending, and full 
rotation.  Tenderness was evident from C6 through C7 spinous 
process and the left paracervical muscles.  The left shoulder 
motion on forward elevation was minimally restricted to 170 
degrees of forward elevation, 170 degrees of abduction, and 
80 degrees of both internal and external rotation.  Backward 
elevation and adduction were full.  Symptoms were noted in 
the posterior shoulder.  In the left upper extremity, 
reflexes were symmetrically reactive.  There was positive 
Tinel's at the ulnar nerve at the left elbow with tingling 
distally.  A similar phenomenon was noted at the median nerve 
at the left wrist with tingling into the digits.  There was a 
positive Phalen's for numbness in the left hand.  The 
shrapnel injuries revealed the following: tender 1-inch scar 
posterior to the right glenohumeral joint with minimal 
indentation.  Left neck scar 3/4 inch just to the left side 
of C7 with minimal tenderness and minimal indentation.  1-1/4 
inch scar left trapezius posteriorly with minimal 
indentation.  Larger scar 2-1/2 inch x 1/4 inch at the medial 
angle of the right scapula.  1 inch scar, circular in nature, 
at the medial angle of the left scapula.  1 inch longer scar 
just to the left of T3.  The examiner noted that all the 
scars were mildly tender.  The diagnoses were status post 
multiple shrapnel injuries to the upper torso with mild 
arthrofibrosis cervical spine/left shoulder; clinical 
evidence of median and ulnar nerve neuritis, right upper 
extremity, resulting in mild decreased sensation to light 
touch involving the digits of the left hand, compared to the 
right.  The examiner commented that he recommended an EMG and 
nerve conduction test of the left upper extremity/cervical 
spine to investigate the clinical neuritis; however, the 
veteran refused the test because he was afraid of needles.

At his September 1996 RO hearing, the veteran testified that 
his scars on his back were painful and tender to the touch.  
He indicated that he worked as an autobody detailer and used 
a buffer, which aggravated the pain in his back and made him 
fatigued.  The veteran testified that he would have to rest 
while at work and when he washed his back he experienced 
sharp pains due to his scars.  He also indicated that when he 
mowed the lawn he became fatigued.  He testified that he 
received massage therapy once a week for his condition as 
well as electric shocks to his back.  The veteran indicated 
that he took 2 to 3 Tylenol every morning and evening.  

At his October 1996 VA examination, the veteran reported that 
he worked detailing cars 5 days a week, working 30 to 40 
hours.  He indicated that he continued with chiropractors 
until three months ago and had electrical stimuli about 6 
months prior and massage about 3 weeks before.  He reported 
continued pain about his upper torso in between the shoulder 
blades and low back pain.  

The examination showed that the veteran performed various 
maneuvers very well and quickly without evidence of a limp.  
He was able to remove his shirt, unlace his sneakers and then 
place them back on without difficulty.  Cervical motion as 
measured with the inclinometer revealed forward flexion to 45 
degrees, hyper-extension to 20 degrees, lateral bending 
bilaterally to 30 degrees and rotation to 60 degrees all with 
pain.  Palpation revealed varying degrees of mild tenderness 
involving the spinous process and paracervical muscles 
bilaterally.  The thoracic spine showed mild kyphoscoliosis.  
Thoracic motion revealed lateral bending to the left and 
right to 20 degrees, rotation to 10 degrees both to the left 
and right and military position which would be 
flexion/extension of the thoracic spine to 10 degrees, all 
with symptoms.  Palpation revealed varying degrees of 
tenderness throughout the thoracic levels from D1-D8 over the 
spinous process and parathoracic muscles.

The lumbar spine revealed tenderness from L3 to the 
lumbosacral junction of the paravertebral muscles.  He could 
forward flex to 75 degrees but 30 degrees of this motion was 
in the sacrum resulting in 45 degrees of true lumbar flexion 
with pain, 5 degrees of hyperextension with pain and 10 
degrees of lateral bending with low back pain.  The left 
shoulder revealed abduction and forward flexion to 170 
degrees with pain.  Backward elevation and adduction were 
full.  External rotation was somewhat restricted to 75 
degrees and internal rotation to 80 degrees with shoulder 
pain.  However, palpation revealed tenderness in the 
trapezius as opposed to the glenohumeral joint.  

In a seated position, the veteran could reach to the mid 
tibias and standing the same was noted.  In the supine, he 
could straight leg raise to 35 degrees with symptoms in the 
low back.  The diagnoses were status post multiple shrapnel 
injuries involving the upper; symptomatic mild arthrofibrosis 
of the cervical spine/left shoulder; symptomatic 
arthrofibrosis of the dorsal spine; arthrofibrosis involving 
the lumbar spine; probable DJD involving the spine.  As noted 
previously, the veteran did not have the electrodiagnostic 
testing because he was afraid.  The examiner indicated that 
without performing the testing, because of the Tinel's, there 
would be no objective findings to account for the veteran's 
subjective complaints.

At his February 2001 VA examination, the veteran reported 
continuing pain in the left anterior and posterior chest area 
and in the back of his neck, present daily, but not all day 
long.  He indicated that he also had occasional numbness in 
his left hand, but was not aware of any weakness.  He 
reported experiencing extrusion of pieces of shrapnel over 
the years and indicated that a piece from the back of the 
neck came out two weeks prior, about the size of a BB.  The 
veteran reported little pain in his left shoulder and 
posterolateral left arm occurring to some degree daily, all 
day long.  He indicated that the pain was aggravated with 
weather change and that the numbness in his left hand had 
involved his left palm and all fingers, but not the thumb, 
and may occur 10 days out of the month lasting about 15 
minutes when it comes on.  The veteran reported that he ran 
an auto detailing shop, doing much of the work himself and 
that his symptoms gave him some trouble lifting as much with 
his left hand as he did with his right.  He noted some 
weakness of his left hand and some increased pain with 
activity.  Otherwise he indicated he was not prevented from 
doing any activities.  He reported taking Ibuprofen 200 mg, 
up to 4 tablets a day; uses muscle relaxers; and would take 
chiropractic treatment at times.

The examination revealed 6 scars in the upper thoracic area.  
There was a 6 x 1.5-cm scar; a 2.5 x 1-cm scar; a 2.5 x 1.5 
scar; 1 x 1-cm scar; and a 2 x 1-cm scar.  Located in the 
right posterolateral neck was a 2.5 x 0.5-cm scar.  In the 
left posterolateral neck, there was a 1 x 0.5-cm scar with 
some small black spots just under the skin within the scar 
tissue.  None of the other scars had any black spots or lumps 
palpable within them.  The left arm had one vaccination scar 
0.5 x 0.5 cm.  The examiner noted no other scars in the left 
arm or shoulder area.  The neck and back and arms had no 
asymmetry, no palpable masses, and no palpable defects in the 
fascia or muscle.  

Motion of the cervical spine was 60 degrees of forward 
flexion, 30 degrees of extension, 25 degrees of bending to 
the right, 30 degrees bending to the left, 65 degrees of 
rotation to the right, and 55 degrees of rotation to the 
left.  He reported some pain with rotation to the left and 
tenderness over the left scapular area, and the left 
posterolateral neck area.  There was also some tenderness 
over the left anterior chest area.  The thoracic spine had a 
normal kyphosis in the neutral position with 15 degrees of 
flexion.  He further extended to 5 degrees of flexion and 
further flexed to 35 degrees of flexion.  Right bending was 
15 degrees and left bending was to 20 degrees.  The examiner 
noted that motions were not painful.  Shoulder motion in 
flexion was 150 degrees on the right and 135 degrees on the 
left.  Abduction was to 165 degrees right and 155 degrees 
left.  Adduction was to 40 degrees right and 40 degrees left.  
External rotation was to 30 degrees right and left.  Internal 
rotation brought each hand to the low thoracic level.  
External rotation was to 60 degrees on the right and 50 
degrees on the left.  Motion of both elbows was 0-145 
degrees.  The examiner noted no pain with shoulder or elbow 
motion.  

A detailed muscle strength testing of the left upper 
extremity compared to the right from the shoulder down to the 
fingers showed no muscle weakness.  The muscles of the 
cervical and thoracic spine did not show any detectable 
muscle weakness.  Circumference of the left arm at 7 inches 
proximal to the olecranon was 13-1/2 inches.  At the same 
level, the right arm was 13 3/4 inches.  The only sensory 
deficit was slight decreased sensation in the 3-ulnar digits, 
mainly the little finger.

X-rays were reviewed and revealed the left shoulder with 
normal bone and joint structures and there was a 2 x 4-mm 
opaque foreign body in soft tissue just lateral to the 
proximal humerus.  No other foreign body in soft tissue was 
seen.  X-rays of the cervical spine showed degenerative joint 
and disc disease C5-6 of a moderate degree.  One tiny radio 
opaque foreign body was seen on the lateral view located at 
the tip of the C-5 spinous process and measuring less than a 
millimeter in size.  There were 3 opaque foreign bodies 
measuring 1-2 mm adjacent to the tip of the C-7 spinous 
process, seen only on the swimmer's view.  The thoracic spine 
showed mild degenerative joint disease at multiple levels, 
but no foreign bodies.  

The examiner reviewed the C-file in detail and noted that 
there were only a few progress notes during May 1970 
regarding the shrapnel wounds of the back.  Two wounds did 
become infected but healed and there was no description of 
the extent of the wounds or how deep they went.  The examiner 
indicated that no operative note was included in these 
records.  In addition, he indicated that the C-file did not 
contain any records of treatment of the current pain 
complaints.

In response to the December 1999 Board remand asking for 
assessment of the severity of the shell fragment wounds 
according to old criteria and according to new criteria, the 
examiner made the following observations:

The shoulder is Muscle Group IV and the spinal muscles 
are Muscle Group XX.  I found no ankylosed joints.  
There was no evidence of any fractures.  There was no 
evidence of any through and through injuries.  I did 
not find any loss of power or weakness on the 
examination.  Although the C-file contains claimant's 
statement of easy fatigability, I am not able to 
quantitate that.  There is no evidence of any 
impairment of coordination and no evidence of any 
uncertainty of movement.  The available service records 
do not indicate as to whether there was any significant 
injury to muscle or whether most of the shrapnel was 
found in the subcutaneous tissue.

The examiner noted that he found normal function in his 
examination of the veteran of all muscles of Group IV and 
Group XX.  Based on all of the information reviewed, the 
examiner opined that the classification of these wounds would 
fit under the classification of slight disability of muscles 
in both the old and the new rating system.


Criteria

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are applicable to this claim.  VCAA substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged. 
VCAA also eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 1991) and 
implementing regulations at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

With regard to the development that has been undertaken in 
this case, the record includes service medical records; VA 
examinations dated June 1995, October 1996, and February 
2001; transcript of September 1996 RO hearing.  The issue was 
also remanded twice for further development.  No additional 
pertinent evidence has been identified by the veteran.  
Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased evaluation 
for the disability at issue.  The discussion in the statement 
of the case and supplemental statements of the case have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Thus, although the claim was developed before the effective 
date of the VCAA, the appellant has been made aware of the 
information and evidence necessary to substantiate the claim, 
and there is no reasonable possibility that further 
development would aid in substantiating the claim and, 
therefore, a remand is not necessary.  38 U.S.C.A. §§ 5103 
and 5103A.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

New regulations for the rating of muscle injuries went into 
effect on July 3, 1997.  Where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should apply 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Under the rating criteria in effect prior to July 3, 1997, 
four grades of severity of disabilities due to muscle 
injuries are recognized for rating purposes: slight, 
moderate, moderately severe and severe.  The type of 
disability pictures are based on the cardinal symptoms of 
muscle disability (weakness, fatigue-pain, uncertainty of 
movement) and on the objective evidence of muscle damage and 
the cardinal signs of muscle disability (loss of power, 
lowered threshold of fatigue and impairment of coordination).  
38 C.F.R. § 4.54 (1995).  For purposes of the present case, 
the following criteria is pertinent with regard to the old 
rating criteria:

(a)  Slight (insignificant) disability of muscles.



Type of injury.  Simple wound of muscle without debridement, 
infection or effects of laceration.

History and complaint.  Service department record of wound of 
slight severity or relatively brief treatment and return to 
duty.  Healing with good functional results. No consistent 
complaint of cardinal symptoms of muscle injury or painful 
residuals.

Objective findings.  Minimum scar; slight, if any, evidence 
of fascial defect or of atrophy or of impaired tonus.  No 
significant impairment of function and no retained metallic 
fragments. 

(b) Moderate disability of muscles.

Type of injury.  Through and through or deep penetrating 
wounds of relatively short track by single bullet or small 
shell or shrapnel fragment are to be considered as of at 
least moderate degree.  Absence of explosive effect of high 
velocity missile and residuals of debridement or of prolonged 
infection.

History and complaint.  Service department record or other 
sufficient evidence of hospitalization in service for 
treatment of wound.  Record in the file of consistent 
complaint on record from first examination forward, of one or 
more of the cardinal symptoms of muscle wounds particularly 
fatigue and fatigue-pain after moderate use, affecting the 
particular functions controlled by injured muscles.

Objective findings.  Entrance and (if present) exit scars 
linear or relatively small and so situated as to indicate 
relatively short track of missile through muscle tissue; 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  (In such tests the rule that 
with strong efforts, antagonistic muscles relax is to be 
applied to insure validity of tests.)




(c) Moderately severe disability of muscles.

Type of injury.  Through and through or deep penetrating 
wound by high velocity missile of small size or large missile 
of low velocity, with debridement or with prolonged infection 
or with sloughing of soft parts, intermuscular cicatrization.

History and complaint.  Service department record or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of wound of severe grade.  
Record in the file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up with work requirements is to 
be considered, if present.

Objective findings.  Entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.

(d) Severe disability of muscles.

Type of injury.  Through and through or deep penetrating 
wound due to high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.

History and complaint.  As under moderately severe (paragraph 
(c) of this section), in aggravated form.



Objective findings.  Extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in track of missile.  X-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.  
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance.  Soft or flabby muscles in wound area. 
Muscles do not swell and harden normally in contraction.  
Tests of strength or endurance compared with the sound side 
or of coordinated movements show positive evidence of severe 
impairment of function.  In electrical tests, reaction of 
degeneration is not present but a diminished excitability to 
faradic current compared with the sound side may be present.  
Visible or measured atrophy may or may not be present.  
Adaptive contraction of opposing group of muscles, if 
present, indicates severity.  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle, 
indicates the severe type. Atrophy of muscle groups not 
included in track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.

Under the rating criteria in effect from July 3, 1997, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, and 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56(c-d).  For purpose of the present case, the 
criteria of moderate and moderately severe are pertinent.  
Under the new rating criteria:

(1)  Slight disability of muscles.

(i)  Type of injury.  Simple wound of muscle without 
debridement or infection.

(ii)  History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs of 
muscle disability as defined in paragraph (c) of this 
section.

(iii) Objective findings.  Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.

(2)  Moderate disability of muscles.

(i)  Type of injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.

(ii) History and complaint.  Service department record or 
other evidence of in- service treatment for the wound.  
Record of consistent complaint of one or more of the cardinal 
signs and symptoms of muscle injury as defined in paragraph 
(c) of this section, particularly lowered threshold of 
fatigue after average use, affecting of particular functions 
controlled by the injured muscles.

(iii) Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

(3)  Moderately severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.

(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.

(iii) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups. Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

(4)  Severe disability of muscles.

(i)  Type of injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.

(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

(iii)  Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicated 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:

(A)  X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.

(B)  Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.

(C)  Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.

(D)  Visible or measurable atrophy.

(E)  Adaptive contraction of an opposing group of muscles.

(F)  Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle.

(G)  Induration or atrophy of an entire muscle following 
simple piercing by a projectile. 

The veteran's service-connected residuals of a shell fragment 
wound to the back and left arm are currently rated under 
Diagnostic Codes 5304 and 5320.  Diagnostic Code 5304 is 
assigned for damage to Muscle Group IV, damage of the 
additional intrinsic muscles of the shoulder girdle: 
supraspinatus, infraspinatus and teres minor, subscapularis, 
and coracobrachialis.  (Function: Stabilization of shoulder 
against injury in strong movements, holding head of humerus 
in socket; abduction; outward rotation and inward rotation of 
arm.).  A 10 percent disability evaluation is warranted for 
moderate muscle disability.  A moderately severe muscle 
disability is rated 20 percent, and a severe muscle 
disability warrants a 30 percent rating. Diagnostic Code 5320 
pertains to injuries to Muscle Group XX.  The function of 
this muscle group is postural support of the body, and 
extension and lateral movements of the spine.  The muscles 
involved are the spinal muscles, which are the sacrospinalis, 
and include the erector spinae and its prolongations in the 
thoracic and cervical regions.  A moderate injury to the 
cervical and thoracic region is evaluated as 10 percent 
disabling.  A moderately severe injury to the cervical and 
thoracic region is evaluated as 20 percent disabling and a 40 
percent evaluation is assigned to a severe injury.  There are 
no substantive differences between the current rating codes 
and the rating codes in effect prior to July 1997.  38 C.F.R. 
§ 4.73, Diagnostic Codes 5304, 5320 (1996).

For scars that are superficial, poorly nourished, with 
repeated ulceration a 10 percent evaluation is provided under 
Diagnostic Code 7803.  For scars that are superficial, tender 
and painful objective demonstration, a 10 percent evaluation 
is provided under Diagnostic Code 7804.  For other scars, the 
basis of evaluation is limitation of function of the part 
affected by the scar in accordance with Diagnostic Code 7805.  
38 C.F.R. § 4.118.


Analysis

The veteran contends that his residuals of a shell fragment 
wound to the back and left arm are more disabling than 
represented by the 10 percent evaluation.  It is specifically 
noted that the RO granted a separate 10 percent evaluation 
for traumatic arthritis, residuals of shell fragment wound to 
the back and left arm by a rating decision dated July 2001.


Muscle Group IV (shoulder)

The veteran does meet the criteria for a separate 10 percent 
disability under Diagnostic Code 5304.  At his February 2001 
VA examination, the veteran reported occasional numbness in 
his left hand and pain in his left shoulder and 
posterolateral left arm occurring to some degree daily, all 
day long.  However, there are no objective medical findings 
to support the conclusion that the veteran has moderately 
severe damage to Muscle Group IV.  At his February 2001 VA 
examination range of motion of the cervical spine was 60 
degrees of forward flexion, 30 degrees of extension, 25 
degrees of bending to the right, 30 degrees bending to the 
left, 65 degrees of rotation to the right, and 55 degrees of 
rotation to the left.  He reported some pain with rotation to 
the left and tenderness over the left scapular area, and the 
left posterolateral neck area.  There was also some 
tenderness over the left anterior chest area.  Shoulder 
motion in flexion was 150 degrees on the right and 135 
degrees on the left.  Abduction was to 165 degrees right and 
155 degrees left.  Adduction was to 40 degrees right and 40 
degrees left.  External rotation was to 30 degrees right and 
left.  Internal rotation brought each hand to the low 
thoracic level.  External rotation was to 60 degrees on the 
right and 50 degrees on the left.  Motion of both elbows was 
0-145 degrees.  The examiner noted no pain with shoulder or 
elbow motion.

A review of the medical records on file does not show that 
the veteran has the objective findings characteristic of a 
moderately severe disability of the muscles pursuant to 38 
C.F.R. § 4.56(d)(3), such as entrance and exit scars 
indicating track of missile through one or more muscle 
groups, palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with sound 
side, or tests of strength and endurance compared with sound 
side demonstrating positive evidence of impairment.  There is 
no objective evidence to show that the veteran has additional 
functional loss due to pain, weakness, fatigue, or any other 
symptom to a degree that would support a rating in excess of 
10 percent under the range of motion codes for the shoulder.  
There is also no medical evidence of favorable or unfavorable 
ankylosis of the shoulder.  See 38 C.F.R. 4.71a, Diagnostic 
Code 5200.  

In this case, service medical records do not reflect that 
this wound was debrided or was manifested by prolonged 
infection.  Most compelling, there is no record of consistent 
complaints or cardinal signs of a muscle disability.  The 
most recent evidence does not show objective evidence of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
The examiner who performed the February 2001 VA examination 
specifically stated that these were not present and that he 
found normal function of all muscles of Groups IV and XX.  In 
the absence of the criteria reflective of a moderately severe 
wound, an evaluation in excess of 10 percent is not 
warranted.

The veteran's residuals of a shell fragment wound to the left 
posterior arm does not cause additional functional impairment 
due to pain on use so as to warrant the assignment of a 
higher disability evaluation under the provisions of 38 
C.F.R. 4.40 and 4.45.  As noted above, there is no objective 
evidence to show that the veteran has additional functional 
loss due to pain, weakness, fatigue, or any other symptom to 
a degree that would support a rating in excess of 10 percent 
under the applicable rating criteria.  See 38 C.F.R. § 4.40, 
4.45; DeLuca, 8 Vet. App. at 204-7.

In Esteban, 6 Vet. App. at 259, the United States Court of 
Appeals for Veterans Claims (Court) held that consideration 
must be given to whether scarring due to missile or fragment 
injury must be evaluated in order to determine whether a 
rating separate from that warranted for underlying muscle 
damage is warranted.  The rating schedule indicates in 
Diagnostic Codes 7803 and 7804 that a scar can be rated 10 
percent (maximum rating allowed) disabling if it is 
superficial, poorly nourished, with repeated ulceration, or 
if it is superficial, tender and painful on objective 
demonstration.  In this case, the veteran contends that he 
has tender scars, but the examination reports do not include 
findings to support a separate compensable rating for scars 
on the shoulder.  The June 1995 VA examination shows that the 
veteran's scars of his shoulder area were mildly tender with 
no objective demonstration of painfulness, fixation to the 
soft tissues, ulceration, or breakdown of the scars.  The 
medical evidence reveals no symptoms at the scars of the 
sites.  After consideration of the evidence, the criteria for 
a compensable evaluation under Diagnostic Codes 7803, 7804, 
and 7805 are not met.  Specifically, there are no symptoms 
attributable to the scars of the posterior arm.


Muscle Group XX (cervical and thoracic spine)

The veteran does not meet or nearly approximate the criteria 
for a disability rating in excess of 10 percent under 
Diagnostic Code 5320.  At his February 2001 VA examination 
range of motion of the cervical spine was 60 degrees of 
forward flexion, 30 degrees of extension, 25 degrees of 
bending to the right, 30 degrees bending to the left, 65 
degrees of rotation to the right, and 55 degrees of rotation 
to the left.  He reported some pain with rotation to the left 
and tenderness over the left scapular area, and the left 
posterolateral neck area.  There was also some tenderness 
over the left anterior chest area.  The thoracic spine had a 
normal kyphosis in the neutral position with 15 degrees of 
flexion.  He further extended to 5 degrees of flexion and 
further flexed to 35 degrees of flexion.  Right bending was 
15 degrees and left bending was to 20 degrees.  The examiner 
noted that motions were not painful. 

A review of the medical records on file does not show that 
the veteran has the objective findings characteristic of a 
moderately severe disability of the muscles pursuant to 38 
C.F.R. § 4.56(d)(3), such as entrance and exit scars 
indicating track of missile through one or more muscle 
groups, palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with sound 
side, or tests of strength and endurance compared with sound 
side demonstrating positive evidence of impairment.  There is 
no objective evidence to show that the veteran has additional 
functional loss due to pain, weakness, fatigue, or any other 
symptom to a degree that would support a rating in excess of 
10 percent under the range of motion codes for the cervical, 
and thoracic spine.  There is also no medical evidence of 
favorable or unfavorable ankylosis of the spine.  See 38 
C.F.R. 4.71a, Diagnostic Codes 5287, 5288.  

In this case, service medical records do not reflect that 
this wound was debrided or was manifested by prolonged 
infection.  Most compelling, there is no record of consistent 
complaints or cardinal signs of a muscle disability.  The 
most recent evidence does not show objective evidence of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
The examiner who performed the February 2001 VA examination 
specifically stated that these were not present and that he 
found normal function of all muscles of Group IV and XX.  In 
the absence of the criteria reflective of a moderately severe 
wound, an evaluation in excess of 10 percent is not 
warranted.

The veteran's residuals of a shell fragment wound to the back 
does not cause additional functional impairment due to pain 
on use so as to warrant the assignment of a higher disability 
evaluation under the provisions of 38 C.F.R. 4.40 and 4.45.  
As noted above, there is no objective evidence to show that 
the veteran has additional functional loss due to pain, 
weakness, fatigue, or any other symptom to a degree that 
would support a rating in excess of 10 percent under the 
applicable rating criteria.  See 38 C.F.R. § 4.40, 4.45; 
DeLuca, 8 Vet. App. at 204-7.

Esteban, 6 Vet. App. at 259, as discussed above, must also be 
considered with regard to the shell fragment residuals of the 
cervical and thoracic area.  The rating schedule indicates in 
Diagnostic Codes 7803 and 7804 that a scar can be rated 10 
percent (maximum rating allowed) disabling if it is 
superficial, poorly nourished, with repeated ulceration, or 
if it is superficial, tender and painful on objective 
demonstration.  The veteran has referred to tender scars, but 
the June 1995 VA examination shows that the veteran's scars 
of his cervical area were mildly tender with no objective 
demonstration of painfulness, fixation to the soft tissues, 
ulceration, or breakdown of the scars.  The medical evidence 
reveals no symptoms at the scars of the sites.  After 
consideration of the evidence, the criteria for a compensable 
evaluation under Diagnostic Codes 7803, 7804, and 7805 are 
not met.  Specifically, there are no symptoms attributable to 
the scars of the back.

Finally, the possibility of a separate 10 percent rating for 
nerve damage has been considered, and has determined that 
clinical and diagnostic findings do not support such a 
separate evaluation.  It is noted that the subject disability 
has already been rated under the muscle injury criteria and 
that it is not permissible to rate the same disability under 
the diagnostic criteria for both nerve and muscle damage.  38 
C.F.R. § 4.55(a).

For the above stated reasons, the preponderance of the 
evidence is against the claim for an evaluation in excess of 
10 percent for residuals of a shell fragment wound to the 
cervical and thoracic spine region or an evaluation in excess 
of the 10 percent evaluation assigned for the shoulder.  
Thus, the benefit of the doubt rule does not apply and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Entitlement to a separate 10 percent evaluation for residuals 
of a shell fragment wound to the left posterior arm, Muscle 
Group IV, is granted.

Entitlement to a separate 10 percent evaluation for residuals 
of a shell fragment wound to the back, Muscle Group XX, is 
granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

